NUMBERS 13-21-00193-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


DAVID SANCHEZ ROCHA,                                                        Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 139th District Court
                         of Hidalgo County, Texas.


                          ORDER OF ABATEMENT

               Before Justices Longoria, Hinojosa, and Silva
                             Order Per Curiam

      This cause is before the Court on appellant’s pro se motion for appointment of new

counsel and motion for pro se access to the record. On March 11, 2022, an Anders brief

was filed in this matter. Now, acting pro se, appellant requests new counsel be appointed

claiming he has previously asked his counsel to withdraw from the case for lack of

attention. Appellant requests different counsel to review and proceed with this appeal.
       Appellant is entitled to effective assistance of counsel, and we have a duty to

ensure that appellant’s rights are protected. However, appellant does not have the right

to dictate the counsel of his choosing and appointment of new counsel rests within the

sound discretion of the trial court. Carroll v. State, 176 S.W.3d 249, 255 (Tex. App. –

Houston [1st Dist.] 2004, pet. ref'd). In those circumstances where the appointment of

counsel may be necessary, an appellate court should abate the proceeding to the trial

court for determination of this issue. Accordingly, we carry both motions, abate the

appeal, and remand the cause to the trial court for further proceedings consistent with

this order.

       Upon remand, the trial court shall determine whether appellant is entitled to court-

appointed counsel. If the trial court determines that new counsel should be appointed, the

name, address, email address, telephone number, and state bar number of newly

appointed counsel shall be included in the order appointing counsel. If the trial court

determines appellant has abandoned this appeal and/or is not entitled to court-

appointment counsel, it shall issue such findings. The trial court shall further cause its

findings and/or order to be included in a supplemental clerk's record to be filed with the

Clerk of the Court on or before the expiration of thirty days from the date of this order.



                                                         PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
5th day of April, 2022.

                                             2